Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 1 of 38 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

JASON BONAYER and                          Case No.: 8:21-cv-1529
GEORGE BACHIASHVILI,

       Plaintiffs,

v.

Crowd Machine, Inc.,
Crowd Machine SEZC,
Metavine, Inc.,
Craig Sproule,
James Hanley,
Anne Osborne,
Ben Gorlick,
Kurt Pfluger,
Camden Dore,
Roger Tichenor,
Charlie Shrem,
Bitrexx, and
Hitbtc,

       Defendants.


               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiffs Jason Bonayer and George Bachiashvili, by and through their

undersigned Counsel, make this Complaint for violations of Sections 10(b), 20(a),

and 21(d) of the Securities and Exchange Act of 1934 (the “Exchange Act”),

Securities and Exchange Commission (“SEC”) Rule 10b-5; and Sections 5, 12 and

15 of the Securities Act of 1933 (the “Securities Act”), Section 10(b)(5) of the

Securities and Exchange Act of 1934 (the “Exchange Act”), and Section 5 of the


                                       1
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 2 of 38 PageID 2




Securities Act of 1933 (the “Securities Act”), and for common law fraud under New

York law. Based upon personal knowledge and upon information and belief,

Plaintiffs allege as follows:

                            NATURE OF THE ACTION

      1.     FASD In February of 2018, Charlie Shrem presented an investment offering

(“the Offering”) to Plaintiffs Jason Bonayer and George Bachiashvili to purchase

cryptocurrency “tokens” related to the development of a startup.

      2.     The Offering was an investment in a software business described as a

startup developing a cryptocurrency-based ‘no-code’ computer application referred to

as “the Crowd Computer.”

      3.     The driving force behind this Offering was Craig Sproule (“Sproule”).

      4.     Crowd Computer software is wholly owned by “Metavine,” a company

founded by Sproule in 2013.

      5.      In November 2017, Sproule founded Crowd Machine, Inc., a Delaware

corporation, and an affiliated Cayman Islands entity, Crowd Machine SEZC. (Both are

referred to herein as “Crowd Machine” unless it is otherwise relevant to distinguish

them.)

      6.     Crowd Machine was founded for the purpose of perpetually licensing

Metavine Crowd Computer software and then using this license to issue an offering of




                                        2
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 3 of 38 PageID 3




cryptocurrency tokens, first privately and then to the general public through

cryptocurrency exchanges.

      7.     Crowd Machine sought investment capital by the sale of tokens to the

Plaintiffs – Crowd Machine Compute Tokens (“CMCT”).

      8.     Sproule produced and utilized a “White Paper” which he and others used

to solicit the Plaintiffs to make an investment purchase of CMCT sold by Crowd

Machine. A copy of the White Paper is attached hereto and incorporated herein as

Exhibit 1.

      9.     That White Paper, and other corporate marketing materials, stated

repeatedly and falsely that the Crowd Computer was already being utilized by major

Fortune 500 companies, who were themselves making significant investments in the

technology. These materials also represented that Crowd Machine had built a platform

of global partners and was already generating revenue. This was all a deception.

      10.    The White Paper and many of its specific statements were a total fabrication.

Almost nothing in these materials was true. The marketing produced the illusion of a

genuine software startup to perpetuate a massive investment fraud.

      11.    The Startup could never have produced any of the software it claimed to be

producing. It lied about the background of its founder, and it misled investors as to the

very existence of functional software in order to induce them to invest. No functional

software ever existed.



                                         3
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 4 of 38 PageID 4




      12.     Defendants’ White Paper and related investment materials indicated a

private sale of CMCT tokens would start in early April 2018, and a public sale of CMCT

would commence shortly thereafter. Sales of tokens to the general public commenced

on April 26, 2018.

      13.     At this point, Crowd Machine was marketing tokens to the general public

internationally through the issuance and placement of tokens on unregistered foreign

exchanges to lure more investors and speculators to purchase tokens.

      14.     At this time, and at all times until the present, Crowd Machine has never

had a functional product, or anything that resembles a legitimate source of revenue. The

token issuance, first to the Plaintiffs, and then to the entire world through placement on

foreign unregulated exchanges, was and continues to be a giant Ponzi scheme, rather

than a genuine failed startup company.

      15.     The Defendants admitted the tokens were a security but did not register the

Offering as a security for public sale with the Securities Exchange Commission. Under

SEC cryptocurrency regulations, CMCT was required to be registered as a security if it

was not otherwise exempt. Crowd Machine stated it deemed “the SAFT to be a security.”

It stated an intent to sell these securities on public exchanges, knowing that it was

prohibited for cryptocurrency to be publicly listed without registration and it did so

anyway, albeit on foreign exchanges beyond the immediate purview of the SEC and U.S.

regulators.



                                         4
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 5 of 38 PageID 5




      16.   The    Defendants    Crowd       Machine   and   Sproule   knowingly   and

surreptitiously used third parties, Roger Tichenor and Charlie Shrem, also named

Defendants herein, to offer investment in Crowd Machine to as many other investors as

possible including Plaintiffs Jason Bonayer and George Bachiashvili.

      17.   Charlie Shrem (“Shrem”) solicited Plaintiff Bachiashvili for an investment

into Crowd Machine. On February 13, 2018, Plaintiff Bachiashvili then directly sent

Shrem cryptocurrency worth $2,112,000, without signing any formal written contract

with Shrem or anyone else, to purchase tokens from Crowd Machine.

      18.   Shrem took receipt of these funds by way of cryptocurrency called

“Ethereum”. The Plaintiff sent 2500 Ethereum to a personal wallet identification number

which Shrem provided. The wallet identification number Shrem provided was 42

characters long, ending in 4a1f36.

      19.   Completely unbeknownst to Plaintiff Bachiashvili, Roger Tichenor was

party to and helped facilitate this arrangement by signing a “Simple Agreement for

Future Tokens” (“SAFT”) contract with Sproule. Tichenor and Sproule signed a contract

on February 9, 2018 for 8301 Ethereum, worth approximately $7,329,000. Tichenor was a

Strawman for Shrem. Shrem was not a signatory to this contract, but he coordinated with

Roger Tichenor and Sproule to facilitate this arrangement. In doing so, Shrem and

Tichenor participated in the Crowd Machine fraud alleged herein.




                                         5
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 6 of 38 PageID 6




      20.    Shrem then transmitted, or assisted Crowd Machine with transmitting,

CMCT tokens to Plaintiff Bachiashvili.

      21.    Approximately one month after Plaintiff Bachiashvili received his CMCT

tokens, Crowd Machine listed its own CMCT tokens for sale and trading on

cryptocurrency exchanges listed in the Seychelles, Bittrex and HitBtc cryptocurrency

exchanges.

      22.    As Crowd Machine never had any functional software, no functional

business, and comprised substantially a Ponzi scheme, the price of CMCT promptly

plummeted to near zero, rendering the investment worthless.

      23.    In an effort to claw back some his existing losses, Plaintiff Bachiashvili

bought additional tokens sold by Crowd Machine directly through Bittrex and HitBtc

exchanges, compounding his losses by a further 928 bitcoin. Plaintiff Bachiashvili now

owns more than 72 million CMCT tokens. They are completely worthless.

      24.    No business model of Crowd Machine has ever launched, nor could it ever

launch, nor is it in actual use by any entity. Crowd Machine is now a defunct, shuttered

company, with no product ever having been created and no business operations other

than expenditures on lawyers to abscond with what is left of their investors’ funds.

      25.    Nearly two years after having raised over $30,000,000 worth of investment

money, Crowd Machine has never shown a sincere attempt at creating a product, and




                                         6
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 7 of 38 PageID 7




only demonstrated that Crowd Machine was a fraud to sell cryptocurrency tokens, which

could never have had any use other than as an instrument to fleece investors.

      26.    Craig Sproule knew that all this was the case when he offered Crowd

Machine tokens for sale. Charlie Shrem and Roger Tichenor helped perpetuate this fraud.

      27.    As a result of the above, Plaintiff Bachiashvili is entitled to the losses he

incurred on his original investment as well as losses on his subsequent purchase of

CMCT on foreign exchanges.

      28.    In addition to this above-alleged fraud, Defendant Crowd Machine signed

a SAFT contract directly with Plaintiff Jason Bonayer for $125,000 of investment.

      29.    Plaintiff Bonayer relied on the very same White Paper published by the

Crowd Machine issuers and subsequently invested $125,000 on February 16, 2018. He

has lost this entire amount of investment as a result.

                                  THE PARTIES

      30.    Bachiashvili (“Bachiashvili”) is a citizen of the country of Georgia and

a resident of Tblisi, Georgia.

      31.    Jason Bonayer (“Bonayer”) is a U.S. citizen residing in New York, NY.

      32.    Defendant Crowd Machine, Inc. is a Delaware-based corporation

with its business located at 2001 Gateway Place, Suite 330E, San Jose, CA 95110 .




                                         7
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 8 of 38 PageID 8




      33.     Defendant Crowd Machine SEZC is a Special Economic Zone

corporation based in the Cayman Islands, with a business address of 236 Britcay

House, Eastern Avenue, George Town, Grand Cayman, Cayman Islands.

      34.     Defendant Metavine, Inc. is a Delaware-based corporation with the

same San Jose business address as Crowd Machine Inc. Metavine is the parent

company of Crowd Machine Inc. It was formed by Sproule in 2013 and had

previously been registered under the name “Wasp Software, Inc.”

      35.     Defendant Craig Sproule is an Australian citizen residing in San Jose,

California. Sproule is the founder of Metavine, Inc., and of Crowd Machine. He

is CEO of both Metavine and Crowd Machine, Inc.

      36.     Defendant James Hanley is a U.S. citizen. His residence is not yet

determined. He is now CEO of Metavine-Crowd Machine.

      37.     Defendant Anne Osborne is a U.S. citizen. Her residence is not yet

determined. She is comptroller for Metavine-Crowd Machine.

      38.     Defendant Ben Gorlick is a U.S. citizen. His residence is not yet

determined.     He was    CTO of Metavine-Crowd Machine during the period

relevant to this Complaint.

      39.     Defendant Kurt Pfluger is a U.S. citizen residing in the San Francisco

Bay area of California. He was Chief Strategy Officer of Crowd Machine Inc.

during the period relevant to this Complaint



                                          8
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 9 of 38 PageID 9




      40.    Defendant Camden Dore is a U.S. citizen residing in Houston, Texas.

He was Vice President of Economics for Crowd Machine during the period

relevant to this Complaint.

      41.    Charlie Shrem is a U.S. citizen.. Upon information and belief, he

resides in Florida.

      42.    Roger Tichenor is a U.S. citizen. Upon information and belief, he

resides at 5262 Celedon Court, Sarasota, Florida 34338.

      43.    Bittrex is a cryptocurrency exchange based in the Seychelles.

      44.    HitBtc, Hit Tech Solutions Development Ltd., is a cryptocurrency

exchange based in the Seychelles.

                         JURISDICTION AND VENUE

      45.    This Court has subject matter jurisdiction over this action under 28

U.S.C. § 1331 (federal question), Section 22 of the Securities Act of 1933 (15 U.S.C.

§ 77v), and Section 27 of the Securities and Exchange Act of 1934 (15 U.S.C. §§

78u(e) and 78aa). It has supplemental jurisdiction over related state claims under

28 U.S.C. § 1367.

      46.    Venue is proper in this district under 28 U.S.C. § 1391(b)(3) as the suit

arises out of or relates to the Defendants’ contacts with the United States and the

State of Florida.

                                      FACTS



                                          9
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 10 of 38 PageID 10




                    Background: Craig Sproule and Metavine

      47.    In 2013, Craig Sproule made his debut in Silicon Valley, declaring

himself to be an experienced programmer from Australia present in San Jose to

raise money. He claimed to be a software engineer with extensive experience in

software systems integration.

      48.    At that time Craig Sproule incorporated Metavine Inc., in Delaware.

He registered documentation qualifying it to do business in California under the

name Wasp Software Inc. at 200 North Almaden Blvd, Suite 250, San Jose, Ca

95110. He was listed as president and CEO.

      49.    Metavine, Inc. advertised itself as a startup providing cloud-based

software, and set out to raise money from investors. Upon information and belief,

Sproule raised approximately one million dollars of equity investment from

unknown sources shortly after 2013.

      50.    On December 19 , 2014, Wasp Software Inc., was sued by Boss

Technology LLC and John Burke for fraudulently marketing BX10 software under

a different company name in 2013 and rebranding it as Metavine software. This

case against Wasp and Craig Sproule, Gordon Tucker and the Operators fund,

was dismissed, and in July 2015, Craig Sproule officially renamed Wasp Software

Inc., Metavine , Inc., in the State of California.




                                           10
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 11 of 38 PageID 11




      51.    Metavine claimed to focus on creation of software that would permit

individuals to develop applications without use of code. Despite numerous claims

about its software, Metavine has never shown a working or even prototype stage

software product to the public.

      52.    Metavine advertised that it had contracts with numerous Fortune 500

companies. Upon information and belief, Metavine has no such contracts. It may

have had a single contract with Anthem, a healthcare software company. The

nature of this contractual relationship is uncertain.

                      Crowd Machine and the White Paper

      53.    In November of 2017, Sproule launched Crowd Machine, Inc. Crowd

Machine is a Delaware corporation. It is a wholly owned subsidiary of Metavine

and shares the same San Jose business address.

      54.    Crowd Machine Inc. advertised itself as a startup in the cloud

computing sector by way of numerous online materials, a Telegram instant

message group channel ( since erased and scrubbed from the internet) and, finally,

their White Paper.

      55.    The Crowd Machine White Paper explained that Crowd Machine was

intended to build on the Metavine ‘no-code’ concept by marrying it to a peer-to-

peer cloud network -- the “Crowd Computer” concept. It explained further that




                                         11
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 12 of 38 PageID 12




Metavine intellectual property is licensed exclusively and perpetually to Crowd

Machine, its wholly owned subsidiary.

      56.   Crowd Machine was advertised to investors as having the capability

and possibility to compete with public cloud services – such as Amazon Web

Services or Google – and with Enterprise Software Vendors, without using

computer code.

      57.   Upon information and belief, Crowd Machine had never once

produced a demonstration of any of its software or capabilities to a public or

private audience.

      58.   The White Paper is full of the gibberish technobabble which is typical

of cryptocurrency startup offering, It also contained deceptive statements that

were intended to deceive investors into relying upon them for the purpose of

deciding to make an investment.

      59.   These statements include:

ª     “The crowd machine technology is in production with numerous fortune

500 companies including General Electric , Anthem, AON Hewitt, KONE and a

number of large banking institutions.”

ª     “Crowd Machine has already tested its technology with Fortune 500

companies such as General Electric , AON Hewitt, KONE , Anthem, and is already

generating revenue.”



                                         12
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 13 of 38 PageID 13




ª     “The first version of the Crowd App Studio and Crowd Virtual Machine

were released to market in 2017. The first version of the Crowd App Studio and

Crowd Virtual Machine were released to market in 2017.”

ª     “The initial research and development work , and the creation and testing

of the technology has been completed by Metavine (which has perpetually

licensed its intellectual property to Crowd Machine ) and is delivered to the

blockchain and decentralized app community.”

      60.       Metavine software was entirely worthless and dysfunctional, if it

even existed at all. No software technology had been ‘completed by Metavine.” To

date, there is no public evidence this software, in any meaningful state of working

development, ever existed to begin with. To the contrary, Metavine’s deception

indicates they took efforts to mask over that software functions and applications

had been built, when they hadn’t.

      61.       The Plaintiffs had seen these marketing materials and relied on them

for making their decisions to invest in Crowd Machine. As a result, they sustained

their losses.

                              Private, Pre-sale Offerings

      62.       Crowd Machine has two distinct corporate forms: Crowd Machine,

Inc., a Delaware C-corporation, (CM USA) and Crowd Machine SEZC (CMZ), a

corporation formed in the Cayman Islands.



                                          13
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 14 of 38 PageID 14




      63.   At all times, all Crowd Machine business operations, apart from

investment solicitation itself, were admitted by Crowd Machine to originate and

occur within the United States.

      64.   Crowd Machine offered private, ‘pre-sale’ offerings of its CMCT

tokens in early August 2018. The pre-sale was to be offered by CM USA; a

projected, subsequent public sale was to be handled by CMZ by way of listing the

token on global crypto-currency exchanges Bittrex and Hitbtc located in the

Seychelles. This listing would enable crowd machine and others to unload their

tokens on unsuspecting investors.

      65.   Crowd Machine corporate materials and White Paper indicate the

offering was clearly intended to develop a secondary market in which discount

private-purchasers could make a profit by selling to the general public.

      66.   Metavine and its subsidiary Crowd Machine operate out of the

United States, where unregistered issuance of cryptocurrency tokens is prohibited.

      67.   CMZ was created exclusively for the purpose of evading U.S.

securities laws with respect to selling cryptocurrency tokens to U.S. investors who

would buy the tokens and then sell them on the public market, offshore. It has no

other function.

      68.   There was a fixed supply of tokens, which, according to a document

labeled “General Investor Information - Private Sale Investors,” would likely



                                        14
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 15 of 38 PageID 15




produce appreciation in token value. This document also stated it was “expected”

a secondary token market would develop.          A pricing model was presented,

estimating possible future token value at “at between $10- $600.” Private pre-sale

investors were to receive a substantial discount.

      69.   The Private Sales investor document stated, at p. 11:

      MCTs are a utilitarian token, meaning that its distribution shouldn't
      be restricted to a lock up period, typically the case with securities
      under Reg D (Securities Act).While we deem the SAFT to be a
      security, the underlying tokens themselves are a good or service (in
      the form of a voucher for redemption). It also stated investors would
      be able to readily liquidate their tokens as “SAFT investors provide
      investment (as a security) for the purposes of obtaining a significant
      ROI.”

      70.   A revised, “Sales Structure Private Sales Investors” document set

forth a detailed private and public sales schedule. Crowd Machine publicly listed

its token for sale on exchanges in April 2018.

      71.   Crowd Machine was a typical fraudulent cryptocurrency offering that

sold private investors the legal fantasy they could unload unregistered securities

to offshore exchanges.

      72.   Crowd Machine listed its tokens for sale on exchanges a mere two

months after taking investors’ money, without having any product or software

token-accessible platform behind its ‘utilitarian token’ pitch. They were listing

tokens that had no utility on exchanges.




                                        15
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 16 of 38 PageID 16




      73.    Crowd Machine never could have had such a software platform since

it was a fraud from the start.

      74.    The tokens were to be sold using a “Simple Agreement for Future

Tokens,” or SAFT, contract. The private sale investors document refers to these

SAFTs as “investment contracts for future delivery of CMCTs.”

      75.    The SAFT contract utilized by Crowd Machine stated: “The Offer and

Sale of This Saft Has Not Been Registered Under the U.S. Securities Act of 1933, As

Amended (The “Securities Act”). It required delivery of tokens to the purchaser

upon product launch or upon termination of the SAFT, which would occur upon

either the issuance of tokens or dissolution.

      76.    On February 12, 2018, Crowd Machine filed a Form D Notice of

Exempt Offering of Securities with the SEC. On February 12, 2018, Defendant

Crowd Machine filed with the SEC a Form D Notice of Exempt Offering. It

indicated in that Form that it had already sold $4,500,000 to 11 investors with a

plan to pay 6% to future registered Brokers

      77.    On March 9, 2018 Metavine filed with the SEC that they had recruited

eight investors to invest five and a half million dollars into Metavine Equity since

the first investment was made in 2015.

      78.    Upon information and belief, Crowd Machine raised approximately

$34,000,000 worth of funds from investors , both accredited and unaccredited,



                                         16
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 17 of 38 PageID 17




including funds taken from their own employees and from advisors and pooling

agents.

                          Plaintiffs’ Token Investments

      79.    Plaintiff Bachiashvili purchased CMCT tokens on February 13, 2018

for a price of $2,112,000. As set forth above in ¶¶ 17-20, Plaintiff Bachiashvili sent

his investment funds through Charlie Shrem, never having direct dealings with

Craig Sproule or anyone at Crowd Machine. Charlie Shrem told Bachiashvili that

he has invested these funds into Crowd Machine and the Plaintiff later received

these tokens.

      80.    Plaintiff Jason Bonayer purchased $125,000 worth of CMCT tokens.

He executed a SAFT on February 16, 2018, and transferred the funds to Crowd

Machine the next day. In the course of executing the SAFT contract, Bonayer

communicated with Defendants Craig Sproule, Kurt Pfluger and Camden Dore.

He followed their direction as to how to execute the investment. He provided his

documentation to these individuals, sent his payment to an address provided by

them and confirmed his payment to them. Craig Sproule countersigned the SAFT.

Bonayer later received his tokens upon communication with both Craig Sproule

and Camden Dore.




                                         17
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 18 of 38 PageID 18




      81.   By email of February 19, 2018, Plaintiff Bonayer asked Craig Sproule

what the “next steps” were.      Sproule responded that the tokens would be

distributed to purchasers’ “wallets” during the week of April 2, 2018.

      82.   Jason Bonayer remains in possession of his tokens, which are now

worthless. Plaintiff Bachiashvili also remains in possession of his tokens which

are now also worthless.

      83.   At some point prior to April 2018, Crowd Machine took steps to have

CMCT tokens listed on numerous exchanges. CMCT tokens were listed on public

exchanges to be bought and sold by the general public beginning April 2018.

      84.   The tokens began selling at an extremely low price. Plaintiff

Bachiashvili was so distraught he attempted to claw back losses by purchasing

even more tokens on the open market from Bitrexx and HitBtc exchanges. In mid

2018, he bought 928 Bitcoin worth of CMCT Tokens on these exchanges and he

holds them to this day. They are illiquid and completely worthless.

      85.   Having sustained heavy losses from both his initial investment and

his subsequent purchase of tokens, Plaintiff Bachiashvili reached out to Charlie

Shrem in early 2019 seeking legal redress.

      86.   In response to this request, Charlie Shrem wrote via email on January

18, 2019 “We have a large group that wants to take legal action against Crowd

Machine. Do you have a few minutes this week to chat ?”



                                        18
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 19 of 38 PageID 19




      87.   In the time since then, however, Shrem refused to cooperate with the

Plaintiff. He also disclosed that the investment Plaintiff Bachiashvilli had made

had actually gone through another third party, Roger Tichenor, who has signed a

SAFT as a “managing member” with Sproule. The SAFT was for an investment of

8301 ETH with Craig Sproule.

      88.   Upon information and belief, Charlie Shrem brokered or underwrote

all 8301 ETH, using a strawman or other entity, to sign the SAFT, such as with

Roger Tichenor personally signing his name on the Crowd Machine investment

contract.

      89.   The SAFT related to Plaintiff Bachiashvilli’s investment was dated

February 9th 2018, a full five days prior to the purchase of the tokens by Plaintiff

Bachiashvilli from Charlie Shrem.

      90.   This SAFT contains a purchaser representation that the Purchaser

must not sell any interest in the SAFT to anyone else. However, upon information

and belief, Craig Sproule not only knew that Charlie Shrem were reselling tokens

to investors but he was providing Shrem with commissions or other incentive-

based compensation to do so.

      91.   Upon information and belief, Sproule engaged in a typical and

notorious practice by using “advisory agreements” in which he signed side

agreements with unregistered underwriters such as Shrem to disguise the



                                        19
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 20 of 38 PageID 20




commissions he would pay them. These side deals were cloaked as “consulting

fees” to provide further legal cover for the fiction that these intermediaries were

something other than unregistered brokers and placement agents.

      92.   Neither Roger Tichenor , Nor Charlie Shrem personally invested

upwards of 8301 Ethereum worth approximately $7.1 Million dollars on February

9, 2018. This accounted for approximately 25% of the entire Crown Machine

issuance.

      93.   They were underwriters investing on others behalf.

      94.   Upon information and belief, they continue to have secretive

contractual relationships with Crowd Machine containing punitive confidentiality

provisions operating, essentially, as gag orders signed with Craig Sproule to

protect Sproule from allegations of fraud.

      95.   On February 12, 2018, Crowd Machine filed with the SEC a Form D

indicating it had sold $4,500,000 to 11 investors with a plan to pay 6% to future

registered brokers, Crowd Machine was filing false numbers and already

knowingly working with unregistered brokers.

      96.   Craig Sproule was using Roger Tichenor and Charlie Shrem to broker

tokens, while having them sign SAFT documentation that explicitly prohibited the

very act of brokering Sproule was profiting from.




                                        20
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 21 of 38 PageID 21




      97.    The SAFT further requires the signatories to bind themselves to

arbitrate rather than litigate their claims. The SAFT documentation was thus

knowingly and intentionally fraudulent, and was set as a trap for signatories to

the SAFT with the expectation that Crowd Machine would sell tokens to investors

who would resell them privately, and then have no recourse in court, due to

binding arbitration. Thus, Crowd Machine specifically induced investors to sign

this arbitration clause, with the intent to prevent unregistered brokers from suing

the company once the fraud was discovered. As a result of this trap, Sproule can

attempt to force Charlie Shrem, Roger Tichenor and other similarly situated

parties into arbitration, then claim to the arbitrators that these brokers have little

to no direct losses as a result of their brokering activities, leaving them liable to the

ultimate purchasers, such as the Plaintiffs herein.

      98.    In this manner, the Binding Arbitration Agreements are part of a

deliberate plot by Crowd Machine to dump liability for their fraud on unregistered

brokers and placement agents, while being able to keep the profits of its

investment fraud.

      99.    Plaintiff George Bachiashvili is not a signatory to the SAFT but it was

Craig Sproule and Crowd Machine’s express purpose to have his tokens

distributed to as many addresses as possible. Craig Sproule did not lockup his

tokens. He enabled Charlie Shrem and Roger Tichenor to distribute CMCT tokens



                                           21
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 22 of 38 PageID 22




to over 50 wallet addresses from the original SAFT wallet into which CMCT tokens

were originally distributed.

      100.   Upon information and belief, Crowd Machine and Craig Sproule

knew about these transactions, and awarded Charlie Shrem a commission for

brokering the investment into Crowd Machine. Roger Tichenor (together possibly

with Jeffery Bahnsen), had himself incorporated “Crypto Insider Management,

LLC” only weeks before signing the SAFT. “Crypto Insider Management, LLC”

has since been dissolved.

                               Failure to Launch

      101.   Crowd Machine Inc. listed its core team on its website. The team

included Ben Gorlick as the Chief Technology Officer, Kurt Pfluger as the Chief

Strategy Officer and James Duchenne as the Chief Operating Officer. All of these

persons were instrumental in the marketing and legitimization of the Crowd

Machine offering.

      102.   At some point in mid-2018, both Ben Gorlick and Kurt Pfluger quit

the company. Thereafter, Craig Sproule replaced James Duchenne with James

Hanley as acting CEO of both Metavine and Crowd Machine. Meanwhile, at some

point prior to 2020, He appointed Anne Osborne as CFO of Metavine. James

Hanley and Anne Osborne had taken controlling executive positions of Metavine,

which wholly owned and controlled Crowd Machine.



                                      22
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 23 of 38 PageID 23




      103.    Crowd Machine did not launch its decentralized Cloud Computer,

and it has not launched to date.

      104.    Crowd Machine has experienced sweeping waves of repeated layoffs

of employees beginning almost immediately after the Plaintiffs made their

investment.

      105.    Crowd Machine and Metavine have since opened offices in Sydney,

Australia.

      106.    In November 2019, Sproule also publicized himself to be joining an

Australian Gold Mining firm called “Cradle Gold” as a director. Upon information

and belief, he has diverted investment funds from Crowd Machine into this

project.

                               CLAIMS FOR RELIEF

                             FIRST CAUSE OF ACTION

VIOLATION OF SECTION 5 OF THE SECURITIES ACT BY FAILURE TO
SECURE LAWFUL EXEMPTION FOR SECURITIES AND/OR TO REGISTER
SECURITIES (Defendants Crowd Machine, Inc., Crowd Machine SEZC, and
Metavine, Inc.)
      107.    Plaintiffs hereby incorporate by reference the allegations contained in

the preceding paragraphs of this Complaint

      108.    The SEC has provided clear guidance that cryptocurrency issuance

for purposes of speculation, in the absence of a functioning cryptocurrency-



                                         23
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 24 of 38 PageID 24




dependent business revenue stream, cannot be considered anything other than a

security. The Crowd Machine tokens are therefore securities subject to the

Securities Act.

      109.   Under Section 5 of the Securities Act of 1933, as amended (“the

Securities Act”) [15 U.S.C. § 77e (1988)], all offers and sales of securities must be

registered with the SEC or qualify for exemption from the registration

requirements.

      110.   Rule 502(d) further requires that the issuer “exercise reasonable care

to assure that the purchasers of the securities are not underwriters within the

meaning of section 2(a)(11) of the [Securities] Act.” Ibid.           Demonstrating

reasonable care requires, among other things, “[r]reasonable inquiry to determine

if the purchaser is acquiring the securities for himself or for other persons.” Ibid.

      111.   The stated purpose of the Crowd Machine private, pre-sale

cryptocurrency offering was for investors, including the Plaintiffs, to profit by

reselling the cryptocurrency tokens to the public, upon a later ‘public sale’ of the

Crowd Machine cryptocurrency tokens.

      112.   Crowd Machine, like so many other cryptocurrency offerings in late

2017 and early 2018, attempted to deliberately and fraudulently flout section

502(d). They attempted to hide behind private offering memorandums. They

sought out accredited investors to perpetuate this fraud. Excessively prolific legal



                                         24
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 25 of 38 PageID 25




disclosures were included to mask over this deception. They include waivers of

investors protections, and mandatory arbitration provisions. These SAFT contracts

were provided in order to obfuscate the obvious -, that no investor, accredited or

otherwise could legally be allowed to become an underwriter without proper

registration in accord with the securities laws.

      113.   Those behind Crowd Machine and other similar offerings knew that

they were encouraging investors to become prohibited underwriters. They took

further pains to incorporate offshore entities to further the goal of shielding

prohibited issuances from the SEC and U.S. investor protection laws.

      114.   Defendants explicitly enabled underwriting by marketing the tokens

to initial ‘private pre-sale’ investors, as a general public resale investment with an

80% discount to the public par issuance price. Therefore, Defendants Crowd

Machine, Crowd Machine SEZC and Metavine should have known that all

investors in the CMCT were potential, even likely, underwriters. The CMCT

cryptocurrency offering could never have satisfied §§ 502(d) and 2(a)(11).

      115.   Defendants Crowd Machine, Crowd Machine SEZC and Metavine

have continued to offer the CMCT tokens to date. At no point has it registered the

cryptocurrency offering with the SEC. Thus, Defendants Crowd Machine, Crowd

Machine SEZC and Metavine have offered unregistered securities continuously.




                                         25
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 26 of 38 PageID 26




      116.   Pursuant to Section 12(a)(1) of the Securities Act, any breach of

Section 5 gives rise to a strict liability claim for rescission of the full amount of the

investment in the unregistered securities.      Defendants Crowd Machine, Crowd

Machine SEZC and Metavine are all one and the same, and they are all liable

accordingly for recission of the original investment.

                          SECOND CAUSE OF ACTION

VIOLATIONS OF SECTION 10(B) OF THE EXCHANGE ACT AND RULE
10b-5 (Defendants Crowd Machine, Inc., Crowd Machine SEZC, And
Metavine, Inc)


      117.   Plaintiffs hereby incorporates by reference the allegations contained

in the preceding paragraphs of this Complaint.

      118.   Section 10(b) of the Securities Exchange Act of 1934 and the Securities

and Exchange Commission's Rule 10b–5 prohibit making any material

misstatement or omission in connection with the purchase or sale of any security.

      119.   Throughout the course of their cryptocurrency offering, Defendants

individually and collectively made significant material misrepresentations

regarding the Crowd Machine platform, both as to the extent it was already in use

by major corporations, its market valuation, its global support, and its revenue-

producing capacity. Plaintiffs relied on these representations in deciding to invest

in the Crowd Machine cryptocurrency.



                                           26
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 27 of 38 PageID 27




      120.    The most frequently used fraudulent claim was that Crowd Machine

“was already in use in Fortune 500 companies.” (The Whitepaper, p. 4.) These

supposedly included “General Electric, AON Hewitt KONE Anthem and Pacific

Western Bank.” In fact, these companies never used Crowd Machine software or

technology.

      121.    Upon information and belief, Metavine may have had one contract

signed with Anthem, and this contract was never transferred or otherwise sold to

Crowd Machine Inc. (“Crowd Machine has already demonstrated its prowess with

the early adoption of its product by Fortune 500 companies (via Metavine)”).       It

was a re-used cliché used to lure potential investors with an impression of

legitimacy and importance well beyond reality and well beyond mere puffery.

Upon information and belief no Crowd Machine software ever existed. Crowd

Machine lacked any meaningful business plan and the White Paper was filled with

jargonized buffoonery laid down to lure cryptocurrency investors into its orbit.

      122.    The Defendants maintained they had built an extensive global

network, but no such partnership network existed.          Crowd Machine had

essentially one ostensible “global partner” at the time of these investments, with

Cashaa – a partnership it announced in 2017 and again in 2018. Crowd Machine

has developed one known partnership since then (with Sapvix).




                                       27
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 28 of 38 PageID 28




      123.   The Defendants misrepresented the planned launch of the Crowd

Machine platform. Defendants repeatedly asserted the system was already in use,

and was generating revenue, and would be fully launched by the last quarter of

2018. Crowd Machine asserted it was in use in 73 countries. It was not. It claimed

it was in use with “numerous large banking institutions.” It was not. These were

the same claims Sproule had made through Metavine in 2016. They were no truer

then as in 2018. They made claims that their platform and “Crowd Computer”

provides ‘cloud computing’ however, the platform is operating on AWS services.

According to the sources this was not true as the company in fact had no

proprietary technology. Additionally, the information reveals that the team

behind the project was made up of executives with impressive biographies and

that issued false or misleading marketing materials such as James Hanley’s

announcement of “partnership training ” on May 2, 2019 with fictional entities.

      124.   The Defendants misrepresented the fundamental ability of Crowd

Machine to launch at all. The announced, scheduled launch was a particularly

egregious misrepresentation because in fact by 2018 Crowd Machine was already

in significant decline. In November of 2017, Sproule had widely advertised the

addition to his management team of two Blockchain executives. Ben Gorlick

became Chief Technology Officer and Johnny Dilley Chief of System Architecture.

Both individuals left in a matter of months, under weakly hidden rumors of



                                       28
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 29 of 38 PageID 29




mismanagement. See, e.g., “Crowd Machine CEO Craig Sproule Opens up on

CMCT Theft,” by Priyeshu Garg, BTC Manager, September 27, 2018 [at

https://btcmanager.com/crowd-machine-ceo-craig-sproule-opens-up-on-cmct-

theft/]. Kurt Pfluger, one of the named Defendants herein, similarly left shortly

after assisting with the execution of the Plaintiffs’ investments.

        125.   Crowd Machine began to shed key management officials in early

2018.    One team advisor, an investor from the U.A.E., Saeed Al Darmaki,

maintained quite publicly that Crowd Machine had failed to pay him $3 million

due from his investment. In September of 2018, Crowd Machine was hacked and

lost a high volume of tokens. It blamed its losses and failures upon this theft. This

was also a lie. Crowd Machine was a fake project from the get-go; the supposed

theft of tokens cannot explain away the misrepresentations that Crowd Machine

made.

        126.   Plaintiffs relied upon these misrepresentations.

        127.   As a result of this reliance, Plaintiffs decided to invest into CMCT and

the resulting losses are attributed to this investment.

        128.   Plaintiffs’ remedies are for a return of these losses as per the second

cause of action.

                            THIRD CAUSE OF ACTION




                                           29
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 30 of 38 PageID 30




VIOLATIONS OF SECTION 20(A) OF THE EXCHANGE ACT: CONTROL

PERSON LIABILITY (Defendants Craig Sproule, Kurt Pfluger, and Camden

Dore, Ben Gorlick, James Hanley, Anne Osborne)

      129.   Plaintiffs hereby incorporates by reference the allegations contained

in the preceding paragraphs of this Complaint.

      130.   The Act defines “Control Person” liability as a prohibition for

any person, directly or indirectly, to do any act or thing which it would be

unlawful for such person to do under the provisions of this chapter or any rule or

regulation thereunder through or by means of any other person.

      131.   Defendants Craig Sproule, Kurt Pfluger, and Camden Dore, James

Hanley, and Anne Osborne (the “Control Person Defendants”) by virtue of their

offices, stock ownership, agency, agreements or understandings, specific acts, and

for any other reason, were, at the time of the wrongs alleged herein, control

persons within the meaning of Section 20(a) of the Exchange Act.

      132.   The Control Person Defendants exercised their power and influence

in regard to the Offering to cause the material misrepresentations and omissions

as described herein.

      133.   The Control Person Defendants, separately or together, possess,

directly or indirectly, the power to direct or cause the direction of the management




                                        30
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 31 of 38 PageID 31




and policies of Crowd Machine, Crowd Machine SEZC and Metavine through

their corporate management authorities.

      134.   The Control Person Defendants, separately or together, were direct

participants in making, and/or were made aware of the circumstances

surrounding, the materially false and/or misleading representations and

omissions regarding the Offering.

      135.   As a direct and proximate result of the Control Person Defendants’

wrongful conduct, Plaintiffs suffered damages from their investment in the Crowd

Machine Tokens.

                         FOURTH CAUSE OF ACTION

COMMON LAW FRAUD (Defendants Crowd Machine, Inc., Crowd Machine

SEZC, and Metavine, Inc)

      136.   Plaintiffs hereby incorporates by reference the allegations contained

in the preceding paragraphs of this Complaint.

      137.   On January 19, 2018, Defendants Crowd Machine, Inc., Crowd

Machine SEZC, and Metavine, Inc entered into SAFT contracts for investment in

their cryptocurrency offering. The investors who directly or by proxy entered into

these SAFT contracts, including Plaintiffs, relied on material corporate

misrepresentations to decide to enter into these contracts.




                                        31
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 32 of 38 PageID 32




      138.   The contracts were devised not only to take advantage of knowingly

selling unregistered securities with the purpose of publicly marketing

unregistered securities, but they were devised to cover up the entire fraud,

inclusive of the misrepresentations in the White Paper as to the basic premise of

the company’s business.

      139.   As of the present, no Crowd Machine platform launch has occurred.

      140.   By the above conduct, Defendants Crowd Machine, Inc., Crowd

Machine SEZC, and Metavine, Inc. engaged in fraudulent activity aimed inducing

the Plaintiffs to invest in their company.

      141.   Both Plaintiffs suffered damages as a result of this fraud and are

entitled to compensation for these damages.

                           FIFTH CAUSE OF ACTION

UNREGISTERED UNDERWRITING AND OR BROKERING OF SECURITIES

(Defendants Charlie Shrem and Roger Tichenor)

      142.   Section 15 of the Exchange Act of 1934 makes it unlawful for any

broker or dealer to “effect any transactions in, or to induce or attempt to induce

the purchase or sale of, any security ... unless such broker or dealer is registered.”

[15 U.S. Code § 780]. This registration requirement applies whether the transaction

is exempt from the Securities Act or not. The SEC has noted that a broker who sells

securities exempt from registration under Regulation D of the 1933 Act must still



                                         32
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 33 of 38 PageID 33




register these securities. So-called "placement agents" are not exempt from broker-

dealer registration and the requirements to which brokers are subject.

       143.   Shrem actively solicited investors for well over a year, and pushed

those who had already invested to do so again. He provided Plaintiff Bachiashvili

with solicitation information regarding Crowd Machine’s issuance. He never

provided Plaintiff with any SAFT or other disclosure documentation.

       144.   Upon information and belief, Shrem received commissions and/or

other forms of transaction based compensation, in the form of a reward of

cryptocurrency tokens in return for completing the brokering transaction.

       145.   Shrem was engaged in the business of effecting transactions in

securities (exempt or otherwise) for the account of others and receiving

commissions for his actions. He did not disclose this information to Plaintiff nor

did he register these transactions with FINRA, the SEC or any other relevant

entities.

       146.   Shrem knew or should have known these securities were

unregistered and that they would be trading on public markets as that was their

intended purpose.

       147.   Exchange Act Rule 3a4-1 provides that Shrem was therefore required

to register as a broker for participating in the sale of securities sold by Crowd




                                        33
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 34 of 38 PageID 34




Machine. He was also required to register that he was selling these specific

securities with FINRA.

      148.   Shrem was not registered or up-to-date with his FINRA registration

requirements. Nor was he registered as a broker-dealer in Florida, New York,

California or anywhere else Crowd Machine was operating or doing business,

when Shrem accepted commissions for these securities transactions. Shrem did not

register these transactions. Defendant Shrem thus violated Section 15(a)1 of the

Exchange Act.

      149.   Shrem was using Roger Tichnor as a Strawman or cooperating agent,

to market an investment which ultimately was valued at $7.1 million dollars,

through at least 50 other persons, and did this in conjunction and with the full

knowledge of Craig Sproule. Shrem was on notice that he was perpetuating a

massive investment fraud from the very minute he chose to use Roger Tichenor to

help cover up the legal requirements for signing his name on a SAFT document

for which he was the beneficiary.

      150.   Upon information and belief, Crowd Machine and Craig Sproule

knew of this violation and consented to Shrem’s pooling of investment.

      151.   The remedy listed under Section 29(b) of the Exchange act is

rescission of the investment. Rescission is clearly warranted herein. Defendant




                                      34
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 35 of 38 PageID 35




Shrem is also subject to disgorgement of “ill-gotten gains” (with pre-judgment

interest) and third-tier civil penalties.

      152.   As a direct and proximate result of Defendant Tichenor and Shrem’s

unlawful conduct, Plaintiff suffered damages in connection with his investment in

the CMCT Tokens, specifically, the loss of $2,112,000.

                            SIXTH CAUSE OF ACTION

FRAUD ON THE MARKET (Defendants Bittrex, HitBtc, and Crowd Machine)

      153.   The Defendant Exchanges Bittrex and HitBtc listed Crowd Machine

Tokens in April and May of 2018. This would not have been possible without

Crowd Machine submitting a request for their tokens to be listed and submitting

legal paperwork showing that Crowd Machine was offering an unregistered,

exempted security in and from the United States.

      154.   The Defendant Exchanges could never have engaged in any due

diligence regarding this offering and instead acted as willing pay-to-play, Fraud

As A Service (FAAS) pass-through vehicles for U.S. based securities fraud.

      155.   The slightest diligence would have revealed that the CMCT tokens

could not be used by Crowd Machine or any other buyers or sellers for any other

purpose than speculation because No Crowd Machine platform existed, let alone

any method of using the CMCT tokens to access such a Platform.




                                            35
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 36 of 38 PageID 36




      156.   The Defendant Exchanges thereby enabled a fraud on the market

perpetuated by Crowd Machine by which their tokens could be offloaded onto a

larger crowd of victims for their fraud.

      157.   Plaintiff Bachiashvili bought approximately 554 Bitcoin worth of

Crowd Machine Tokens on the HitBTC exchange and 374 Bitcoin worth of Crowd

Machine tokens on Bittrex Exchange. He presently holds these tokens at a total

loss of 928 Bitcoin. These purchase were made in both May and June 2018, with

the total dollar equivalent amount netting to an investment of $7,331,200 in CMCT

tokens through these exchanges. Plaintiff Bonayer purchased $125,000 worth of

CMCT tokens in February of 2018, also now at full loss.

      158.   As a result of the Defendant Crowd Machine’s fraud upon the market,

and their efforts to get these tokens listed on international Exchanges in the

Seychelles and to sell these worthless tokens with these two Exchanges help,

Plaintiff Bachiashvili has lost a total of $7,331,200 Bitcoins - all as a result of Crowd

Machine, Bitfinex, and BitHub’s actions. By the same conduct, Plaintiff Bonayer

has lost a total of $125,000.

                                 RELIEF REQUESTED

WHEREFORE, Plaintiffs respectfully requests this Court to enter judgment

against the Defendants as follows:

Declare that:



                                           36
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 37 of 38 PageID 37




      (a)   Defendants Crowd Machine, Inc.,         Crowd Machine SEZC, and

      Metavine, Inc. offered and sold unregistered securities in violation of

      Section 5 of the Securities Act;

      (b)   The Crowd Machine SAFT Contracts be deemed void as of law;

      (c)   The Crowd Machine SAFT Provision 7 regarding Mandatory

      Arbitration be nullified, to allow Charlie Shrem and Roger Tichnor to join

      the Defendant Crowd Machine into this litigation for the purpose of cross-

      claiming against them, and for the purpose of enabling the suit with Jason

      Bonayer to Proceed publicly.

Order:

      (a)   Rescission of the unregistered securities investments made by

      Plaintiffs and/or compensatory damages for the Plaintiffs’ investment loss

      in an amount of $125,000 for Jason Bonayer and an amount of $2,112,000 for

      George Bachiashvili, plus interest and legal fees or pre-judgment interest at

      the statutory rate of 9% under CPLR §§ 5001 & 5004;

      (b)   Additional Investment Damages awarded in the amount of $4,376,600

      from HitBtc, and $2,954,600 from Bittrex, or in the alternative, a total of

      $7,331,200 of damages from Defendant Crowd Machine.

      (c)   the costs of this action, including reasonable attorneys’ fees and

      disbursements; and grant such other and further relief as this Court may

      deem just and proper.


                                         37
Case 8:21-cv-01529-SDM-SPF Document 1 Filed 06/24/21 Page 38 of 38 PageID 38




                            DEMAND FOR JURY TRIAL

Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial

by jury in this action of all issues so triable.

Dated June 24, 2021.                     Respectfully submitted,

                                         THE BONDERUD LAW FIRM, P.A.

                                         /s/ Andrew Bonderud
                                         Andrew M. Bonderud, Esq.
                                         Florida Bar No. 0102178
                                         2130 Riverside Ave.
                                         Jacksonville, FL 32204
                                         (904) 438-8082 (Office)
                                         (904) 800-1482 (Facsimile)
                                         Andrew@jax.Lawyer
                                         Kinnette@Jax.Lawyer
                                         BonderudLaw@gmail.com
                                         Counsel for Plaintiffs




                                            38
